 Case 3:20-cv-01391-M-BH Document 34 Filed 07/13/20                  Page 1 of 2 PageID 207



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

STATE OF TEXAS,                                  )
          Plaintiff,                             )
vs.                                              )   No. 3:20-CV-1391-M-BH
                                                 )
LAWRENCE HILL,                                   )
        Defendant.                               )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and conducting a de novo review of those parts of the Findings and Conclusions

to which objections have been made, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

The defendant’s objections, received on July 7, 2020 (doc. 29), are unsupported by any legal or

factual basis, and they are OVERRULED as frivolous.

       In addition, the Court finds that the defendant’s Motion for Injunctive Relief, received on

June 25, 2020 (doc. 25), which seeks only to have this action proceed in federal court, is likewise

unsupported and frivolous, and it is DENIED. For the same reasons, Claimant’s Motion for Leave

of Court to File Action and Motion and Notice of Motion for Clarification, received on July 7, 2020

(doc. 28), which also seeks to have this action proceed in federal court and merely reasserts in

conclusory fashion the defendant’s original alleged basis for removal, and is also DENIED.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, this case will be REMANDED to the state court sua

sponte, and additional sanctions will be imposed on the defendant.
Case 3:20-cv-01391-M-BH Document 34 Filed 07/13/20     Page 2 of 2 PageID 208



    SIGNED this 13th day of July, 2020.



                                     _________________________________
                                     BARBARA M. G. LYNN
                                     CHIEF JUDGE
